EXHIBIT 99.1 Energy XXI Reports Fiscal Year-end Results And Capital Budget Data · Fiscal 2009 EBITDA totaled $277 million · Full-year volumes averaged 19,300 BOE per day · Reserve additions replaced 165 percent of production · Fiscal 2010 initial capital budget set at $75 million to $85 million · Insurance settlement expected to provide $53 million cash HOUSTON – Sept. 4, 2009 – Energy XXI (Bermuda) Limited (NASDAQ:EXXI) (AIM: EXXI) today announced fiscal fourth-quarter and full-year financial and operating results for the period ended June30, 2009, and reviewed its fiscal 2010 capital program and expectations. For the full year, net cash provided by operating activities totaled $224.9 million while earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) was $277.0 million, compared with $366.1million and $451.0 million, respectively, in fiscal 2008.Reflecting non-cash write-downs in the second and third fiscal quarters, the company reported a net loss for fiscal 2009 of $571.6million, or $3.95 per share, on revenues of $433.8 million and production of 19,300 barrels of oil equivalent per day (BOE/d), compared with net income of $26.9million, or $0.30 per diluted share, on revenues of $643.2 million and production of 26,200 BOE/d in fiscal For the 2009 fiscal fourth quarter, revenues were $101.1 million and EBITDA totaled $66.5million, compared with 2008 fiscal fourth-quarter revenues of $178.8 million and EBITDA of $119.2million.Fourth-quarter 2009 net cash provided by operating activities totaled $50.5million, as volumes averaged 18,700 BOE/d.In the 2008 fiscal fourth quarter, net cash provided by operating activities was $148.7million and volumes averaged 26,400 BOE/d.The net realized price received for the company’s production in the 2009 fiscal fourth quarter averaged $59.36 per BOE, compared with $74.49 per BOE in the 2008 fiscal fourth quarter.The company recorded a fiscal 2009 fourth-quarter net loss of $17.2million, or $0.12 per share, compared with 2008 fiscal fourth-quarter net income of $8.2million, or $0.08 per diluted share. “With production impacted by hurricane outages, and revenues further affected by volatile oil and natural gas prices,
